— Order unanimously reversed on the law without costs, motion granted, and complaint dismissed. Memorandum: The insurance policy issued by defendant to M.C.A., Inc. does not insure Karen Mule for her liability arising out of the operation of her father’s automobile, even if she is considered to have been in the employ of M.C.A. and engaged in its business at the time of the automobile accident. The comprehensive automobile liability insurance does not insure "employees” and the comprehensive general liability insurance, which does insure employees, excludes from coverage liability arising out of the operation of automobiles in the course of employment. (Appeal from order of Supreme Court, Erie County, Joslin, J. — summary judgment.) Present — Callahan, J. P., Boomer, Pine, Lawton and Davis, JJ.